ORDER
PER CURIAM.
Brenda S. Kidd appeals the circuit court’s judgment to dismiss her motion for postcon-viction relief because it did not satisfy the filing deadline of Rule 24.035. She challenges the deadline as unconstitutional. We affirm the circuit court’s judgment. Day v. State, 770 S.W.2d 692, 695 (Mo. banc), cert. denied, 493 U.S. 866, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989) (holding time limits of Rule 24.035 to be constitutional and mandatory). We enter this order pursuant to Rule 84.16(b).